DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 17-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 and 17-18 recites such that and a functional outcome, as covered in MPEP 2173.05g 
A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. Id. In fact, 35 U.S.C. 112(f) and pre-AIA  35 U.S.C. 112, sixth paragraph, expressly authorize a form of functional claiming (means- (or step-) plus- function claim limitations discussed in MPEP § 2181et seq.). Functional language may also be employed to limit the claims without using the means-plus-function format. See, e.g., K-2 Corp. v. Salomon S.A., 191 F.3d 1356, 1363, 52 USPQ2d 1001, 1005 (Fed. Cir. 1999). Unlike means-plus-function claim language that applies only to purely functional limitations, Phillips v. AWH Corp., 415 F.3d 1303, 1311, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc) ("Means-plus-function claiming applies only to purely functional limitations that do not provide the structure that performs the recited function."), functional claiming often involves the recitation of some structure followed by its function. For example, in In re Schreiber, the claims were directed to a conical spout (the structure) that "allow[ed] several kernels of popped popcorn to pass through at the same time" (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, "[a] patent applicant is free to recite features of an apparatus either structurally or functionally." Id.
A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004), the court noted that the claim term "operatively connected" is "a general descriptive claim term frequently used in patent drafting to reflect a functional relationship between claimed components," that is, the term "means the claimed components must be connected in a way to perform a designated function." "In the absence of modifiers, general descriptive terms are typically construed as having their full meaning." Id. at 1118, 72 USPQ2d at 1006. In the patent claim at issue, "subject to any clear and unmistakable disavowal of claim scope, the term ‘operatively connected’ takes the full breath of its ordinary meaning, i.e., ‘said tube [is] operatively connected to said cap’ when the tube and cap are arranged in a manner capable of performing the function of filtering." Id. at 1120, 72 USPQ2d at 1008.
Other examples of permissible function language include the following.
It was held that the limitation used to define a radical on a chemical compound as "incapable of forming a dye with said oxidizing developing agent" although functional, was perfectly acceptable because it set definite boundaries on the patent protection sought. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971).
In a claim that was directed to a kit of component parts capable of being assembled, the court held that limitations such as "members adapted to be positioned" and "portions . . . being resiliently dilatable whereby said housing may be slidably positioned" serve to precisely define present structural attributes of interrelated component parts of the claimed assembly. In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976).
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663. For example, a claim that included the term "fragile gel" was found to be indefinite because the definition of the term in the specification was functional, i.e., the fluid is defined by what it does rather than what it is ("ability of the fluid to transition quickly from gel to liquid, and the ability of the fluid to suspend drill cuttings at rest"), and it was ambiguous as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two. Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663. In another example, the claims directed to a tungsten filament for electric incandescent lamps were held invalid for including a limitation that recited "comparatively large grains of such size and contour as to prevent substantial sagging or offsetting during a normal or commercially useful life for such a lamp or other device." General Elec. Co., 304 U.S. at 370-71, 375. The Court observed that the prior art filaments also "consisted of comparatively large crystals" but they were "subject to offsetting" or shifting, and the Court further found that the phrase "of such size and contour as to prevent substantial sagging and offsetting during a normal or commercially useful life for a lamp or other device" did not adequately define the structural characteristics of the grains (e.g., the size and contour) to distinguish the claimed invention from the prior art. Id. at 370. Similarly, a claim was held invalid because it recited "sustantially (sic) pure carbon black in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior." United Carbon Co., 317 U.S. at 234. In the latter example, the Court observed various problems with the limitation: "commercially uniform" meant only the degree of uniformity buyers desired; "comparatively small" did not add anything because no standard for comparison was given; and "spongy" and "porous" are synonyms that the Court found unhelpful in distinguishing the claimed invention from the prior art. Id. at 233.
In comparison, a claim limitation reciting "transparent to infrared rays" was held to be definite because the specification showed that a substantial amount of infrared radiation was always transmitted even though the degree of transparency varied depending on certain factors. Swinehart, 439 F.2d at 214, 169 USPQ at 230. Likewise, the claims in another case were held definite because applicant provided "a general guideline and examples sufficient to enable a person of ordinary skill in the art to determine whether a process uses a silicon dioxide source ‘essentially free of alkali metal’ to make a reaction mixture ‘essentially free of alkali metal’ to produce a zeolitic compound ‘essentially free of alkali metal.’" In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 293 (Fed. Cir. 1983).
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.
During prosecution, applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature" (see Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function.
	Beyond the specific embodiment disclosed applicant gives no guidance as to what structure covers: such that a charge present on the qubit induces a same charge on each of the first node of the next nearest neighbor qubit and the second node of the next nearest neighbor qubit such that coupling between the qubit and the next nearest neighbor qubit is reduced.
Likewise claim 17 recite a during using an outcome, however beyond the structure recited there is no disclosure of what structure accomplished the outcome. 
If applicant means the specific orientations provided in the disclosure applicant should clarify this.
Claim 8,18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8 should clarify which electrodes, since there are first and second for every qubit recitation of respective first and second electrodes to clarify that the junctions are coupled and between the associated first and second electrodes.
As to claim 18, it is unclear if the nearest is part of the array or some other qubit outside of the array.	It is assumed to be the nearest neighbor in the array or the second qubit is the nearest neighbor.
As to claim 19 requires that no nodes are share a common ground however the ground plane as described would capacitively couple all the nodes so that claim 1 would not be true. Moreover it is unclear if the grounds in claim 1is the same or different than that in claim 19.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (cited by applicant) in view of Abutaleb (9,647,662).


Abraham teaches A system comprising an array of qubits 120, each qubit of the array of qubits comprising a first electrode corresponding to a first node and a second electrode corresponding to a second node (figure 1-4 items 140)
Recitation of approximately the same while not indefinite has not predefined meaning. Applicant does not set forth a definition either. Applicant give an example the orientation of the electrodes in figure 1a and 2a and with respect to the other, these limitations are actually found in claim 8. Thus claim 1 must be interpreted broader than those presented in claim and broader than those presented in figures 1a and 2a. Thus Abraham is interpreted to have and wherein a distance between a first electrode of a first qubit of the array of qubits and a first electrode of a second cubit of the array of qubits is “approximately” the same as the distance between the first electrode of the first cubit and a second electrode of the second qubit since approximately is with out bounds and can any value since approximately is a relative term.
As to the associated grounds applicant does not the device actually comprises separate grounds and each node is connected to a different ground. Thus Abraham might be read on the limitation. However, for the sake compact prosecution the office will interpret this as an oversight and correction will be provided in the next response.
Abutaleb teaches providing a plurality of ground planes and associate different devices with different planes  (Background column 4 lines 25-50 and figure 6 and 7 description).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filling to provide multiple ground planes with associated nodes of the qubit attached to different nodes to reduce parasitic modes as suggest by Abutaleb (figure 6 and 7 descripition).
c.	As to claim 3, Abraham teaches wherein the qubits are arranged in a plurality of rows and a plurality of columns and wherein the first qubit is located in a different row and a different column than a row and a column, respectively, in the second qubit is located (items 120 are in different rows and columns). Since approximately is open ended any two would meet the recitation of approximately the same
d. 	As to claim 4 and 5, Abraham teaches wherein the array of qubits is arranged in a plurality of rows and a plurality of columns and wherein the first qubit is located in a row directly adjacent to a row in which the second qubit is located and wherein the first qubit is located in a column directly adjacent to a column in which the second qubit is located. Since approximately the same is broad and two qubits can be interpreted as meeting the limitation.
including those in the directly adjacent column and row.
e.	As to claim 6, applicant does not set forth what is included or excluded by approximately, while not indefinite the configuration of Abraham can be interpreted to read on wherein a capacitance between the first node of the first qubit and the first node of the second qubit is approximately the same as the capacitance between the first node of the first qubit and the second node of the second qubit.
f.	As to claim 7, Applicant does not set forth the structure beyond what is claimed. Therefore since Abraham has the same structure as claimed the outcome of wherein each qubit in the array of qubits is positioned relative to a next nearest neighbor qubit in the array such that a charge present on the qubit induces a same charge on each of the first node of the next nearest neighbor qubit and the second node of the next nearest neighbor qubit such that coupling between the qubit and the next nearest neighbor qubit is reduced must be inherent or there applicant has not explained sufficiently how the outcome results.
As to claim 19, Abraham a ground plane, wherein the ground plane is a different plane from a qubit plane in which qubits of the array of qubits are located (paragraph 20 states the ground planes are on the outside of the chip which is a different plane than the qubit plane).
Claim(s)  8-11, 14-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Abutaleb as applied to claim 1 above, and further in view of Bosman (20190385673). 
As to claims 8-11, 14, 15, 16 Abraham and Abutaleb are silent with respect to the type of qubits.
Bosman figure 2B teaches a transmon qubit comprising aluminium (paragraph 41 see applicant’s claims 15-16) each qubit in the array of qubits comprises a first junction and a second junction coupled in parallel to one another, each of the first junction and the second junction is coupled both to the first electrode and to the second electrode, and each of the first junction and the second junction is located between the first electrode and the second electrode and each junction is a Josephson Junction.  Thin film is relative and whatever is provided is considered thin,
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the qubit of Bosman as the qubits of those of Abraham/Abutaleb. One would have been so motivated to allow a greater variety of qubit integration allowing for a wider range of quantum computing devices further this device is functionally equivalent to the other qubits (paragraph 36 of Bosman).
As to claims 17 and 18 applicant is either reciting an intend usage how it is intended to be used or is inferring some structure that accomplishes the outcome without setting forth the structure that accomplishes the outcome. In either case Abraham/Abutaleb/Bosman teach the structure per claimed thus must meet or be capable of accomplishing the outcome. Thus Abraham/Abutaleb/Bosman meet the claim limitation.
Allowable Subject Matter
Claims 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 12 prior art fails to teach or suggest wherein each qubit comprises four co-planar waveguide arms, wherein two of the four co-planar waveguide[[s]] arms are coupled directly to the first electrode and extend along orthogonal directions, and wherein another two of the four co-planar waveguide[[s]] arms are coupled directly to the second  electrode and extend along orthogonal directions.
As to claims 13 prior art fails to teach or suggest wherein each of the first electrode of the first qubit and the second electrode of the first qubit are parallel to one another along a first direction, wherein the first electrode of the second qubit and the second electrode of the second qubit are parallel to one another along a second direction, and wherein the first direction is orthogonal to the second direction.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Recitation of approximately while not indefinite can be interpreted broadly. As such Abraham can interpreted to be “approximately.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896